EXHIBIT 10.4

RR DONNELLEY

NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

Each director shall receive (A) an annual retainer fee (a “Retainer”) to be paid
in the form of a grant of Restricted Stock Units (“RSUs”) pursuant to the
Company’s 2004 Performance Incentive Plan (the “Plan”) on the date of the
Company’s Annual Meeting of Stockholders, and (B) a per board meeting fee
(“Meeting Fee’), each as described further below.

Meeting Fee:

 

1. Each director shall be paid $5,000 in cash for each meeting of the Board
attended in person or telephonically.

 

2. Meeting Fees shall be paid semi-annually following the Board’s October and
April meetings of each year.

Retainer:

 

1. Each director shall be entitled to a Retainer amount equal to the amounts
described in the table below. If any director joins the Board on a date other
than the date of the Company’s Annual Meeting, then a pro-rata portion of the
applicable Retainer from the date joined to the next Annual Meeting date shall
be granted.

 

2. RSUs will be payable in three equal annual installments beginning on the
first anniversary of the grant date but will be payable in full on the earlier
of (i) the date the applicable Director ceases to be a Director of the Company
and (ii) a Change in Control (as defined in the Plan).

 

3. Directors have the option to defer payment of any installment to the later of
(i) the date the applicable Director ceases to be a Director of the Company and
(ii) such other deferral period as may be required by Internal Revenue Code
Section 409A.

 

4. Dividend equivalents on the awards are deferred (credited with interest
quarterly at the same rate as five-year U.S. government bonds) and paid out at
the same time the corresponding portion of the award becomes payable.

 

5. The Company shall make payment of the RSUs in Company common stock.

 

6. The schedule of Retainer amounts are as follows:

 

Base Retainer:

  

Director

   $ 220,000

Additional Retainer:

  

Chairman of the Board

   $ 150,000

Chairman of Audit Committee

   $ 35,000

Chairs of other Committees

   $ 20,000

Audit Committee member other than Chairman

   $ 20,000

 

 

Approved by the Board of Directors on May 20, 2010